DETAILED ACTION
This office action is a response to an application filed on 11/30/2020, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 6 are rejected under 35 U.S.C 102 (a) (1) as being anticipated by Wang et al. (hereinafter, “Wang”; CN 104349464). (For citation purpose examiner has used English translation of CN 104349464. Both versions describe the same invention. The publication date for CN 104349464 is Feb/11/2015, therefore, it qualifies as a prior art under 35 U.S.C 102 (a)).
In response to claim 1, 
Wang teaches a synchronization signal block transmission method comprising: receiving, by a terminal, a first synchronization signal block (page 6, step 101 (lines 31-42),  primary synchronization signal (PSS)  and secondary synchronization signal (SSS)  are equated to synchronization signals, time domain position is equated to blocks for synchronization signal, page 8, step 201 (lines 30-32) is read as receiving by a terminal a synchronization signal or a first synchronization signal with block), wherein the first synchronization signal block carries indication information used to indicate a target time domain transmission location (page 8, step 201 (lines 30-32), sending synchronization signal is interpreted as sending an indication, page 6, step 101 (lines 31-42), pre-configured time domain position those are used for PSS and SSS explicitly teaches using synchronization signal block carries indication information used to indicate a target time domain transmission location) ; and
determining, by the terminal, the target time domain transmission location of the first synchronization signal block based on the indication information (page 8, step 202 (lines 33-38), determining the domain position teaches this limitation), wherein the target time domain transmission location is one of at least two candidate time domain transmission locations of the first synchronization signal block (page 9, step 203, (lines 1-14), idle subframe 1 and 0 are equated to targeted time domain transmission location, idle subframe 1 is equated to one transmission location for PSS and idle subframe 0 is equated to another transmission location for SSS). 
In response to claim 2, 
Wang teaches wherein the candidate time domain transmission locations comprise a default time domain transmission location (page 9, step 203, (lines 1-25), either idle subframe 1 or subframe  0 can be considered as a default time domain transmission location), and at least one extra time domain transmission location (page 9, step 203 (lines 35-38), determining unoccupied time domain locations (for reference signals) is interpreted as  having an empty or extra time domain transmission location). 
In response to claim 4, 
Wang teaches wherein the extra time domain transmission location is one of time domain transmission locations other than default time domain transmission locations of all synchronization signal blocks (page 9, step 203, (lines 1-25), either idle subframe 1 or subframe  0 can be considered as a default time domain transmission location for PSS and SSS synchronization signal, page 9, step 203 (lines 35-38), determining unoccupied time domain locations (for reference signals) is interpreted as having empty or extra time domain transmission location other than default time domain transmission locations). 
In response to claim 6, 
Wang teaches wherein the indication information comprises at least one of the following: first indication information used to indicate whether the target time domain transmission location is a default time domain transmission location of the first synchronization signal block (page 9, step 203, (lines 1-25), either idle subframe 1 or subframe  0 can be considered as a default time domain transmission location for PSS and SSS synchronization signal, page 8, step 201 (lines 30-32), sending synchronization signal is interpreted as sending a first an indication information for PSS or SSS tome domain location);
second indication information used to indicate time domain resources of the candidate time domain transmission locations of the first synchronization signal block; third indication information used to indicate a time domain resource of the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 11, 13 and 18 are rejected under 35 U.S.C 103 (a) as being unpatentable over by Wang et al. (hereinafter, “Wang”; CN 104349464). (For citation purpose examiner has used English translation of CN 104349464. Both versions describe the same invention. The publication date for CN 104349464 is Feb/11/2015, therefore, it qualifies as a prior art under 35 U.S.C 103 (a)) in view of Non-Patent Literature 3GPP TSG RAN WG1 Meeting #93, R1-1805920, publication date May-21-May/25, 2018, (hereinafter, “R1-1805920”).
In response to claims 3 and 11,   
Wang does not teach explicitly about the method and apparatus of claims 3 and 11.
R1-1805920 teaches wherein the extra time domain transmission location is at least one of default time domain transmission locations of other synchronization signal blocks within a group that the first synchronization signal block belongs to (section 2, SS/PBSCH blocks that is comprises with NR-PSS, NR-SSS and NR-PBCH is equated to a group, SS/PBSCH blocks with time domain is equated to default time domain transmission location,  NR-PSS and NR-SSS are equated to synchronization signal and NR-PBCH is equated to other synchronization signal, section 2.1, remaining SS/PBSCH block time location is equated to extra time domain transmission locations for other synchronization signal block), 
wherein the group comprises at least two synchronization signal blocks with different index numbers (section 2.1, remaining SS/PBSCH block time locations is interpreted as using at least two signal blocks for NR-PBCH or other synchronization signal. section 2, symbols (4 symbols) are equated to index).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG to use extra time domain transmission location is at least one of default time domain transmission locations of other synchronization signal blocks within a group that the first synchronization signal block belongs to, wherein the group comprises at least two synchronization signal blocks with different index numbers as taught in R1-1805920 because it would allow sing synchronization signal (SS) with RMSI/OSI with 60 KHz. 
In response to claims 5 and 13,   
Wang does not teach explicitly about the method and apparatus of claims 5 and 13.
R1-1805920 teaches wherein the step of determining, by the terminal, the target time domain transmission location of the first synchronization signal block based on the indication information comprises: determining, by the terminal, the target time domain transmission location of the first synchronization signal block within a period for a synchronization signal block transmission based on the indication section 2, NR-PSS is equated to first synchronization signal,  time domain is read as period for synchronization signal block for transmission, section 2.1 remaining time domains is also equated to target time domain transmission location of NR-PSS within the time domain, symbols is equated to indication information, section 3.1, providing SS-PBCH block is interpreted as determining by the terminal based on the symbol or indication information target time domain transmission location of the first synchronization signal block within a period for a synchronization signal block transmission based on the indication information), 
wherein the period for the synchronization signal block transmission is Nx.5 ms, and N is a positive integer greater than 1 (section 2, using 5ms window with periodicity of {5, 10, 20, 40, 80 and 160} pattern teaches multiplying 5ms with a positive integer N that is more than 1).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG to determine, by the terminal, the target time domain transmission location of the first synchronization signal block within a period for a synchronization signal block transmission based on the indication information, wherein the period for the synchronization signal block transmission is Nx.5 ms, and N is a positive integer greater than 1 as taught in R1-1805920 because it would allow sing synchronization signal (SS) with RMSI/OSI with 60 KHz. 


s 7 is rejected under 35 U.S.C 103 (a) as being unpatentable over Wang et al. (hereinafter, “Wang”; CN 104349464) in view of TANG et al. (hereinafter, “TANG”; JP 6972172). (For citation purpose examiner has used English translations of CN 104349464 and JP 6972172. Both versions describe the same invention. The publication date for CN 104349464 is Feb/11/2015, and the filing data for JP 6972172 is May/02/2017. therefore, both arts qualify as a prior art under 35 U.S.C 103 (a)).
In response to claim 7, 
Wang does not teach explicitly about the method of claim 7.
TANG teaches wherein the offset comprises a time domain offset value and/or an index offset value of the synchronization signal block (paragraph 56, using time offset for first position of time domain for a synchronization signal is read as using an index offset, time domain position is interpreted as using block for synchronization signal). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG to use an index offset value of the synchronization signal block as taught by TANG because it would allow reducing power and complexity of a UE for blind decoding any downlink information. 
Claims 9-10, 12, 14, 16-17 and 19 are rejected under 35 U.S.C 103 (a) as being unpatentable over Wang et al. (hereinafter, “Wang”; CN 104349464) in view of YANG et al. (hereinafter, “YANG”; CN 106488540). (For citation purpose examiner has used English translations of CN 104349464 and CN 106488540. Both versions describe the same invention. The publication date for CN 104349464 is Feb/11/2015, and the .
In response to claim 9, 
Wang teaches receive a first synchronization signal block, wherein the first synchronization signal block carries indication information used to indicate a target time domain transmission location; and determine the target time domain transmission location of the first synchronization signal block based on the indication information, wherein the target time domain transmission location is one of at least two candidate time domain transmission locations of the first synchronization signal block (these limitations are identical to claim 1,therefore, they are rejected as claim 1).
Wang does not teach explicitly about a terminal, comprising a processor, a memory, and a computer program stored in the memory and capable of running on the processor, wherein the processor is configured to execute the computer program.
YANG teaches a terminal, comprising a processor, a memory, and a computer program stored in the memory and capable of running on the processor, wherein the processor is configured to execute the computer program to (page 21, lines 1-12 and 19-39 teaches this limitation):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG to use a terminal, comprising a processor, a memory, and a computer program stored in the memory and capable of running on the processor, wherein the processor is configured to execute the computer program as taught by YANG because it would allow utilizing 
In response to claims 10 and 17, 
Wang teaches wherein the candidate time domain transmission locations comprise a default time domain transmission location, and at least one extra time domain transmission location (these limitations are identical to claim 2, therefore, they are rejected as claim 2). 
In response to claim 12, 
Wang teaches wherein the extra time domain transmission location is one of time domain transmission locations other than default time domain transmission locations of all synchronization signal blocks (these limitations are identical to claim 4, therefore, they are rejected as claim 4). 
In response to claims 14 and 19, 
Wang teaches wherein the indication information comprises at least one of the following: first indication information used to indicate whether the target time domain transmission location is a default time domain transmission location of the first synchronization signal block (these limitations are identical to claim 6, therefore, they are rejected as claim 6); 
second indication information used to indicate time domain resources of the candidate time domain transmission locations of the first synchronization signal block; third indication information used to indicate a time domain resource of the target time domain transmission location; and fourth indication information used to indicate an offset between the target time domain transmission location and 
In response to claim 16, 
Wang teaches determine a target time domain transmission location of a first synchronization signal block within a downlink signal transmitting time (, page 6, step 101 (lines 31-42),  primary synchronization signal (PSS)  signal, page 10, section “Embodiment three”, lines 11-20, configuring time domain position by time domain module is read as determining, pre-configured positional relationship is equated to a target time domain transmission location for a downlink signal transmitting time as well as a first synchronization signal block),
wherein the target time domain transmission location is one of at least two candidate time domain transmission locations of the first synchronization signal block; and transmit the first synchronization signal block in the target time domain transmission location (page 9, step 203, (lines 1-14), idle subframe 1 and 0 are equated to targeted time domain transmission location, idle subframe 1 is equated to one transmission location for PSS and idle subframe 0 is equated to another transmission location for SSS). 
Wang does not teach explicitly about a network device, comprising a processor, a memory, and a computer program stored in the memory and capable of running on the processor, wherein the processor is configured to execute the computer program. 
YANG teaches a network device, comprising a processor, a memory, and a computer program stored in the memory and capable of running on the page 22, lines 11-20 and 45-50 teaches this limitation):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG to use a network device, comprising a processor, a memory, and a computer program stored in the memory and capable of running on the processor, wherein the processor is configured to execute the computer program as taught by YANG because it would allow utilizing TTD spectrum resources and uplink as well as downlink subframe ratios of a system in advance for adopting a sleep strategy for reducing power.  

Claim 18 is rejected under 35 U.S.C 103 (a) as being unpatentable over Wang et al. (hereinafter, “Wang”; CN 104349464) in view of YANG et al. (hereinafter, “YANG”; CN 106488540). (For citation purpose examiner has used English translations of CN 104349464 and CN 106488540. Both versions describe the same invention. The publication date for CN 104349464 is Feb/11/2015, and the publication date for CN 106488540 is May/08/2017. therefore, both arts qualify as a prior art under 35 U.S.C 103 (a)) and in further view of Non-Patent Literature 3GPP TSG RAN WG1 Meeting #93, R1-1805920, publication date May-21-May/25, 2018, (hereinafter, “R1-1805920”).
In response to claim 18,   
Wang and YANG do not teach explicitly about the method and apparatus of claim 18.
R1-1805920 teaches wherein the extra time domain transmission location is one of time domain transmission locations other than default time domain section 2, time domain is equated to default time domain for all synchronization signals, section 2.1 remaining time domains is interpreted as having time domain locations other than default time domain transmission locations of all synchronization signal blocks).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG to use extra time domain transmission location is one of time domain transmission locations other than default time domain transmission locations of all synchronization signal blocks as taught in R1-1805920 because it would allow sing synchronization signal (SS) with RMSI/OSI with 60 KHz. 
Allowable Subject Matter
Claims 8, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 1043499464………………pages 6-9.
JP 6972172…………………..paragraph 56.
CN 106488540……………….pages 21-22.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                

/DIANE L LO/Primary Examiner, Art Unit 2466